11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Jeff Johnson, Executor of the Estate of C. J.
Cornett, Deceased
Appellant
Vs.                   No. 11-03-00128-CV B Appeal from Taylor County
Jerrell Walker
Appellee
 
Appellant has filed in this court a motion to
dismiss the appeal.  Appellant states
that there is no longer a controversy between the parties and requests that
this appeal be dismissed with prejudice. 
The motion is granted. 
TEX.R.APP.P. 42.1.
The appeal is dismissed with prejudice.
 
PER CURIAM
 
June 26, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.